Title: From George Washington to Caleb Gibbs, 28 February 1788
From: Washington, George
To: Gibbs, Caleb



Sir,
Mount Vernon February 28th 1788

I have received your letter of the 9th inst. accompanied by the papers which you was so polite as to send me. I must beg you to accept my thanks for your attention in forwarding to me the pleasing decision of your convention upon the proposed Government. The candid and concileating behavour of the minority places them in a more favourable point of view than the debates of the Convention gave room to expect, and sufficiently shews the good effects of the full and fair discussion which the subject met with.
The adoption of the Constitution in Massachusetts will, I presume, be greatly influential in obtaining a favourable determination

upon it in those States where the question is yet to be agitated.
No person can, at this moment pretend to say what will be its fate here, and I am perhaps less qualified to give an opinion upon it, from my own observation, than almost any one, as I very seldom ride off my farms, and am indebted to Gentlemen who call upon me for any information which I have of the disposition of the people towards it, but from what I can collect, I have no doubt of its being accepted here. I am &c.

Go. Washington

